Citation Nr: 1444544	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for migraines has been received.

2.  Entitlement to a separate disability evaluation for numbness of his tongue, previously included as a symptom of the Veteran's service-connected temporomandibular joint (TMJ) syndrome.  

3.  Entitlement to an increased evaluation for temporomandibular joint (TMJ) syndrome, evaluated as noncompensable from June 1, 2007 to June 23, 2008 and evaluated as 20 percent beginning June 24, 2008.   

4.  Entitlement to an evaluation higher than 30 percent for Meniere's syndrome with tinnitus and vertigo.

5.  Entitlement to a total disability evaluation based on individual unemployability.



REPRESENTATION

Appellant represented by:	Osborne Eugene Powell, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) from October 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2011, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  Increased rating claims are before the Board, and the Veteran raised the issue of TDIU due to his service-connected disabilities during the August 2011 Board hearing.  Therefore, the issue of entitlement to TDIU is before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There were no records on the Veterans Benefits Management System (VBMS) for this Veteran.

The issue of whether new and material evidence has been received to reopen a claim for service connection for broken foot has been raised by the record in the May 2011 Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of service connection for migraines, on the merits, entitlement to a separate disability evaluation for numbness of his tongue, and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for migraines was last denied in a March 2006 decision of the RO.

2.  The evidence received since the March 2006 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for migraines.

3.  Prior to October 13, 2009, TMJ syndrome was manifested by inter-incisal motion of 30 mm; there is no evidence of loss, nonunion, or malunion of the mandible or impairment of the ramus, condyloid process, or hard palate.

4.  Beginning October 13, 2009, TMJ syndrome has been manifested by headaches, pain throughout the motion of the jaw and inter-incisal motion of 18 mm; there is no evidence of loss, nonunion, or malunion of the mandible or impairment of the ramus, condyloid process, or hard palate.

5.  The Veteran's Meniere's syndrome manifested by vertigo and tinnitus, is representative of symptoms that most closely approximate attacks of vertigo and cerebellar gait occurring one for four times a month with associated tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for migraines.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).

2.  Prior to October 13, 2009, the criteria for an evaluation of 20 percent, but not higher, for TMJ syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.150, Diagnostic Codes 9900-16 (2013).

3.  Beginning October 13, 2009, the criteria for an evaluation for 40 percent, but not higher, for TMJ syndrome have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.150, Diagnostic Codes 9900-16 (2013).

4.  The criteria for a disability rating of 60 percent for Meniere's syndrome with tinnitus, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code (DC) 6205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Board notes that the issue of entitlement to service connection for migraines is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue.

In correspondence dated in July 2008 and August 2008, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, these letters informed the Veteran of information and evidence necessary to substantiate the claim for a higher evaluation for TMJ syndrome and Meniere's syndrome and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the Veteran of what evidence was needed for a higher evaluation and provided information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.
    
At the Veteran's August 2011 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).
II.  Whether new and material evidence to reopen a claim for service connection for migraines has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In March 2006, the Veteran's claim for service connection for migraines was denied by the RO.  Notice of this decision was mailed the same month.  The Veteran did not file a notice of disagreement with this decision.  Instead, the Veteran filed a new claim for service connection for migraines in January 2010, more than a year following notice of the March 2006 decision.  Therefore, the March 2006 RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim because there was no chronic migraine disability during service or after service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after March 2006] evidence bears directly and substantially upon these matters. 

Since March 2006, a private August 2011 examination report indicates that the Veteran's migraines, by reasonable medical certainty, are a consequence of the Veteran's service-connected TMJ.  The examiner further noted that given the nystagmus, he would advocate obtaining additional neuroimaging of an MRI as a cerebellopontine angel tumor or AVM could theoretically account for similar symptoms.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for a broken thumb, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2013).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998),

For reasons which will be expressed below, the Board finds that additional development is required before the claim may be adjudicated on the merits. 

III.  Pertinent Laws and Regulations for Increased Evaluations.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2013). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A.  Higher evaluation for service-connected TMJ syndrome.

The Veteran's TMJ syndrome is evaluated pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905 for temporomandibular articulation.  Under this Diagnostic Code, a 10 percent rating is assigned for motion of inter-incisal range limited to 31 to 40 millimeters or when range of lateral excursion is 0 to 4 mm. A 20 percent rating is assigned for motion of inter-incisal range limited to 21 to 30 mm.  A 30 percent rating is assigned for motion of inter-incisal range limited to 11 to 20 mm.
A 40 percent rating is assigned for motion of inter-incisal range limited to 0 to 10 mm.

The Veteran filed his claim for a higher evaluation for service-connected TMJ syndrome in June 2008.  The Veteran also noted that he had surgery for his TMJ syndrome in April 2007.  A 100 percent evaluation was assigned from April 9, 2007, a noncompensable evaluation was assigned from June 1, 2007 and a 20 percent evaluation was assigned beginning June 24, 2008.  

A July 2008 VA treatment record notes that he reported having popping in his jaw.  A soft diet was recommended.

In his claim, the Veteran reported that he had much worse symptoms since the surgery, with more frequent and intense pain.

The Veteran was afforded a VA examination in July 2008.  He reported pain on left side and teeth not occluding.  The examiner found that he had no functional impairment due to loss of motion or masticatory functional loss.  The examiner noted that he could open to 30 millimeters (mm).  The examiner noted that the pain on the left side was likely a diagnosis of myositis, muscle spasm on the left side with secondary occlusal trauma.
In July 2008, the Veteran's spouse explained that the Veteran appeared in pain while eating, yawning and laughing due to TMJ. 

In July 2008, the Veteran reported that he had been placed on soft foods by his physician due to jaw pain.

An August 2008 private treatment record notes an inter-incisal range from 30 to 35 mm.

A July 2008 x-ray of the Veteran's jaw indicated somewhat degenerated appearance of the posterior cusp of the right TMJ articular disk but no findings of disk dislocation or displacement.

In a January 2009 letter from an Oral and Maxillofacial Surgery, a Resident notes that the Veteran's post-operative course was unremarkable and the Veteran has improved in this open-lock symptoms and his maximum intercisal opening remained approximately the same.  The Resident noted that the Veteran presented with TMJ and occipital region pain in June 2008 that worsened with mastication.  Upon examination, intercisal opening was 30 mm with joint noise (popping, clicking).  Based on his symptoms, the Veteran was planned to have a right-sided arthrocentesis.

A September 2009 MRI report noted no findings to suggest dislocation or reduced translation of either side.  There was degenerative signal changes in both intra-articular disks.

In October 2009, the Veteran was afforded a VA examination.  The Veteran reported limited opening, significant pain, and popping of his jaw.  The Veteran had functional impairment due to considerable pain on opening and chewing and limited mandibular range of motion.  Upon examination, inter-incisal opening was 28 mm.  There was no bone loss of the maxilla, mandible, or hard palate.  There was tenderness to palpation of the masseters and TMJs, popping of TMJs on opening with pain at the preauricular areas.  He was diagnosed with TMJ dysfunction with significant pain, limited opening and history of surgical intervention.  He is not a candidate for future surgery and prosthetic dentistry could no longer treat this problem.

A November 2009 VA treatment record noted intermittent pain but increases as Veteran eats and talks more. 

A January 2010 VA treatment record notes that the Veteran had minimal discomfort in TMJ area but this varied depending on what he ate.  The Veteran reported continued headaches from TMJ syndrome.

During the August 2011 Board hearing, the Veteran testified that his jaws click and pop and sometimes locks.  Eating, chewing, yawning, and resting head on jaw irritates him.

In August 2011, a private physician conducted a VA examination.  By caliper measurement, the physician measured an inter-incisal range of 18 mm.  The examiner noted that the 2009 VA examination was outdated.  The examiner also noted nerve damage to the Veteran's tongue.  This issue has been remanded separately below.

In February 2011, a VA physician assistant noted that the Veteran had two types of headaches.  One were migraines and the other were headaches as a result of his TMJ syndrome.

The Board finds that a 20 percent evaluation is warranted for the period prior to October 13, 2009 due to the finding that the Veteran could only open his mouth to 30 milimeters (mm).  See July 2008 VA examination.  A higher evaluation is not warranted as there was no evidence of inter-incisal range from 11 to 20 mm or 0 to 10 mm. during the period prior to October 13, 2009.

The Board has determined that a higher evaluation is warranted beginning October 13, 2009.  During the October 13, 2009 VA examination, the Veteran had pain on opening.  The Board finds that it is at least as likely as not that the Veteran experienced pain throughout the range of motion of his jaw.  Although he could open his jaw to 28 mm at the time, the examination report notes that he had considerable pain on opening his jaw.  The inter-incisal range was also found to be dramatically smaller during the most recent August 2011 examination (18 mm).  In addition, the Veteran's TMJ syndrome disability also includes symptoms of headaches and nerve impairment of his tongue.  The issue of nerve impairment of his tongue is remanded below.  There is no indication that the headache disability could be rated as a separate disability.  The Veteran appears to have two types of headaches, one associated with TMJ syndrome and the other migraines, which may or may not be associated with his TMJ syndrome.  The headaches currently found associated with the Veteran's TMJ are throbbing in nature and do not include photophobia.  See February 2011 VA Opinion.  The headaches associated with TMJ are intermittent.  There is no indication that these types of intermittent headaches would warrant a separate disability evaluation at this time.  For these reasons, the Board will consider the Veteran's headaches symptoms in evaluating his TMJ syndrome.

The Board finds that a 40 percent evaluation is warranted from October 13, 2009 for service-connected TMJ syndrome.  Although the inter-incisal range is 18 mm at the very worst since October 13, 2009, the Veteran appears to have pain throughout the range of motion and intermittent headaches directly associated with this TMJ syndrome.  Therefore, the Board finds that a 40 percent evaluation more accurately contemplates the Veteran's current TMJ syndrome disability.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating other dental and oral conditions. However, there is no evidence of mandibular dysfunction, or loss of ramus, condyloid process, mandible, or the hard palate which would warrant a higher evaluation under the criteria for evaluating such conditions. 

A 40 percent evaluation is the highest evaluation warranted under Diagnostic 
Code 9905.  An extraschedular evaluation would need to be assigned for a higher evaluation.

In summary, the Board finds that a 20 percent evaluation, but not higher, is warranted for the period prior to October 13, 2009 and a 40 percent thereafter.
  
Extraschedular Consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected TMJ syndrome is manifested by signs and symptoms such as pain, locking and limitation of motion, which impairs his ability to eat, yawn and talk without pain.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the temporomandibular articulation provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.150 Diagnostic Code 9905 (providing ratings on the basis inter-incisal range of motion).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by being unable to eat, yawn and talk without pain.  In short, there is nothing exceptional or unusual about the Veteran's TMJ disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his TMJ syndrome disability has caused him to miss work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected TMJ syndrome does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has not alleged that the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected TMJ resulted in further disability when looked at in combination with his other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's TMJ syndrome.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

B.  Higher evaluations for Meniere's syndrome

The Veteran was service-connected for Meniere's Syndrome, with tinnitus and vertigo, in a March 2006 rating decision, and assigned a rating of 30 percent.  The Veteran contends the current rating does not accurately reflect the severity of his condition.

DC 6205 provides ratings for Meniere's syndrome (endolymphatic hydrops). Meniere's syndrome manifesting hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling.  A Note to DC 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under DC 6205.  38 C.F.R. § 4.87.

In an August 2008 VA treatment record, the Veteran reported an onset of daily dizziness.  He was diagnosed with Meniere's Disease and prescribed medications to combat his dizziness.

In August 2008, the Veteran was afforded a VA examination for his Meniere's Disease.  The Veteran reported daily episodes of dizziness.  The Veteran reported that he was taking Antivert and hydrochlorothiazide.  He reported nausea and difficulty balancing during episodes.  The Veteran reported that he was unable to drive his truck for work when he is having a vertigo episode.  

In October 2008, the Veteran received an Audio VA examination.  The Veteran reported that his vertigo had increased to daily episodes.  The Veteran was diagnosed with tinnitus but not with hearing impairment.

In an October 2008 statement, the Veteran reported experiencing dizziness, headaches, earaches and nausea.  These symptoms occurred  two to three times a week.  If he is driving his commercial vehicle, he has to stop driving.

In January 2009, the Veteran received a video nystagmography.  The report noted that although there were no abnormalities in ocular motor testing, there were abnormalities in the positional testing consisting of vertical nystagmus in virtually all positions.

In January 2009, the Veteran's private physician opined that it was not safe for the Veteran to continue operating a commercial vehicle due to his Meniere's Disease and vertigo.

A February 2009 VA treatment record notes that the Veteran is receiving private care for this disability and that a CT scan of his head was normal. 

An October 2009 private treatment record noted that the Veteran had dizzy problems three times a week.  It was difficult to tell whether the dizziness is Meniere's type episodes or positional dizziness as suggested by ENG.  Vestibular rehabilitation was noted as a possibility.

In October 2009, the Veteran was afforded an Audio VA examination.  The Veteran reported having several vehicle accident due to vertigo.  The examiner noted that the facility did not have equipment for evaluation of dizziness, vertigo or peripheral vestibular disorder.  The examiner noted a diagnosis of tinnitus.  The Veteran reported that he could not pass the physical to continue truck-driving due to his episodes of vertigo.

In October 2009, the Veteran was also afforded a VA examination for ear disease.  The Veteran reported having dizzy episodes at least three times a week.  The Veteran reported that has incapacitating episodes once a week where he has to lie down.  He reported that he missed 17 weeks of work that year because he broke his foot during a dizzy spell.

A November 2009 VA treatment record notes that the physician received a fax from Charleston ENT that the treatment providers were uncertain whether the dizziness was Meniere's disease or some other type of dizziness.  

A December 2009 VA treatment record notes that the Veteran had dizzy spells three time a week (sometimes daily).
A December 2009 ENT clinic diagnosed the Veteran with migraine versus vestibular variant of Meniere's less likely as the Veteran had no hearing loss. 

In June 2010 VA treatment record, the Veteran reported that his vertigo is not associated with his headaches and last for 30 minutes.  The Veteran reported that during dizzy spells, he feels like he is drunk and cannot walk.  The Veteran was diagnosed with vestibular migraines.

In August 2011, the Veteran underwent a private examination with Dr. M.  Dr. M. conducted an examination and interviewed the Veteran.  He diagnosed the Veteran with Meniere's disease with tinnitus and vertigo.  The examiner noted that the Veteran had a history of ataxia attacks with frequent falls and near falls.  He described, on average, of one episode each week.  The Veteran also reported constant tinnitus.  VA examinations document cerebellar signs with overshoot of Finger to Nose past-pointing documented.  He also had dysmetria and nystagmus.  The examiner opined that based on these findings a 60 percent evaluation was warranted. 

The Board finds that although the Veteran reported dizzy spells daily or three times a week, the August 2011 physician concluded that he averaged one episode each week based on his interview with the Veteran, examination of the Veteran and review of the file.  The Board places greater weight on the August 2011 physician's opinion as to the frequency of the Veteran's dizzy spells due to his medical expertise and review of the record.  Therefore, the Board concludes the Veteran's symptomatology show disability that more nearly approximates that which warrants the assignment of a 60 percent disability rating.  See 38 C.F.R. § 4.7 (2013). 

The Board acknowledges that the Veteran does not appear to have hearing impairment, but he has been diagnosed with Meniere's syndrome with tinnitus and vertigo throughout the period on appeal.  The Board notes that the Veteran has also been diagnosed with vestibular migraines.  It is unclear if this diagnosis is instead of the Veteran's Meniere's syndrome or separate.  The Veteran has claimed that the dizzy spells are separate from his migraine headaches.  For these reasons and based on the thorough opinion of the August 2011 physician's opinion, the Board will consider the Veteran's dizzy spells as due to his service-connected Meniere's syndrome.

A rating greater than 60 percent would not be warranted under DC 6205.  As noted above, the probative medical evidence does not show that the Veteran experiences attacks of vertigo and cerebellar gait more than once weekly.  As such a higher rating under DC 6205 is not warranted.

In determining that a 60 percent rating is warranted under DC 6205, the Board has considered whether separately evaluating the Veteran's complaints of tinnitus and findings of dizziness with imbalance would be more favorable to him and result in a higher overall rating.  See 38 C.F.R. § 4.87, DC 6205, Note.  As discussed above, however, the Veteran does not have a bilateral hearing loss disability.  The Veteran's tinnitus disability would warrant a 10 percent rating for his tinnitus, whether unilateral or bilateral.  38 C.F.R. § 4.87 , DC 6260 (2013).  The Veteran's dizziness and balance problems would be rated, at most, as 30 percent disabling under DC 6204, as outlined above.  38 C.F.R. § 4.87, DC 6204 (2013).  The Veteran's migraine headaches have not been attributed to his Meniere's disease.  The combined rating of the Veteran's symptoms directly attributable to his Meniere's disease would be less than the 60 percent assigned under DC 6205.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 60 percent is warranted for the period on appeal. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  These steps have been explained above.  
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected vestibular disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's vestibular disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's Meniere's syndrome is manifested by signs and symptoms such as dizziness, unsteadiness, and tinnitus, which impairs his ability walk steadily or drive during dizziness episodes.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Specifically, the Veteran's dizziness, unsteadiness, and tinnitus are factors contemplated in the regulations and rating criteria as defined.  Thus, the Veteran's current schedular rating under DC 6205 is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a migraine, the appeal to this extent is granted.

Entitlement to a 20 percent for TMJ syndrome for the period prior to October 13, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a 40 percent for TMJ syndrome beginning October 13, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a higher evaluation of 60 percent for Meniere's syndrome, is granted, subject to the laws and regulations controlling the award of monetary benefits.
REMAND

Migraines

The Veteran submitted a private medical opinion dated in August 2011.  As noted above, Dr. M. opined that evidence reasonably linked the migraines as a sequela of his TMJ and that the migraines were by reasonable medical certainty a consequence of TMJ.  Despite this, the examiner also noted that cerebellopontine angel tumor or AVM could theoretically account for similar symptoms and should be excluded.  Although the examiner provided a positive opinion linking the Veteran's migraines to TMJ, he also provided other possible diagnoses for the Veteran's symptoms.

The Board also notes that the Veteran's service treatment records note a diagnosis of migraines in August 1991.  At that time, the Veteran reported that the migraines began in the last year.  The Board finds that a new VA examination and opinion is needed to determine whether the Veteran's migraines are related to his service-connected disabilities, or, in the alternative are related to the migraine diagnosis documented in his service treatment records.

Numbness of his tongue

The Veteran claims that the numbness of his tongue should be considered a separate disability and therefore should be evaluated separately from his service-connected TMJ disability.  In support of his contention, the Veteran and his attorney submitted a private examination report dated in August 2011.  Although the examiner opined that a 10 percent evaluation was warranted under Diagnostic Code 8205 and Diagnostic Code 8207, the examiner described the nerve injury to be "incomplete" but did not provide the severity of the numbness of the Veteran's tongue.  The physical examination report also did not include an examination of the Veteran's tongue numbness.  For these reason, the Board finds that the Veteran should be afforded a VA neurological examination to determine the severity of this tongue numbness.


TDIU

The Veteran submitted an August 2011 private opinion by Dr. M.  Dr. M. opined that it appeared that the Veteran met the VA Standards for individual unemployability by having multiple separate accepted ratings that in aggregate render him unable to maintain employment.  He further noted that the Veteran was unable to maintain full time employment following his extensive and disabling conditions.  He did not specify which disabling conditions rendered him unemployable or a rational for his opinion.  The Board finds that an opinion is needed before the Board can adjudicate this issue.

In the August 2011 private examination report, the examiner noted that the Veteran reported that he was in the process of losing his job because he could not meet the employer's demands.  A July 2011 VA examination for PTSD noted that the Veteran worked two hours a day but attended school full time.  The Board finds that further information pertaining to the Veteran's employment and school history and current employment or school status is needed prior to adjudicating this issue.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records since January 2013.

2. Obtain a vocational and rehabilitation folder for the Veteran if one exists.

3.  Request that the Veteran submit a Form 21-8940 which includes a list of employers and salaries since 2008.  

4.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed migraines.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.
The examiner should conduct all tests that he or she deems warranted.  All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present headache disorders.  

a.  With respect to any currently present headache disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is either caused or aggravated by the Veteran's service-connected TMJ syndrome.

b.  With respect to any currently present headache disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.  The examiner's attention is directed to the August 1991 service treatment record which included a diagnosis for migraine headaches.  The examiner's attention is also directed to reports of dizziness during service.

The examiner's attention is also directed to the August 2011 opinion noting other possible diagnoses, cerebellopontine angel tumor or AVM, that could theoretically account for similar symptoms and that they should be excluded by MRI.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

5.  Schedule the Veteran for a neurological VA examination to determine the severity of his service-connected numbness of this tongue.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to the examiner.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should also identify all neurological manifestations, to include the nerves affected and the severity of any paralysis, neuralgia, or neuritis. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
6.  Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment.  In proffering an opinion, the examiner should review the paper and electronic claims file (or copies of the relevant evidence should be made available to him), and the Veteran's VA vocational rehabilitation folder, and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

7.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

9.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


